1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICROBIOTIC HEALTH FOODS, INC.,                   CASE NO. 18cv164-LAB (BLM)

12                                      Plaintiff,
                                                       ORDER GRANTING JOINT DISMISSAL
                          vs.                          [Dkt. 33]
13
14   NANA JOES, LLC,
                                      Defendant.
15
16          The parties’ joint motion to dismiss is GRANTED. Dkt. 33. This action is DISMISSED
17   WITH PREJUDICE, with each party to bear its own costs and fees. FRCP 41(a). The clerk
18   is directed to close the case.
19          IT IS SO ORDERED.
20   Dated: April 19, 2019
21                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
22
23
24
25
26
27
28



                                               -1-
